Fill in this information to eee case:

 

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

 

Case number (if known) Chapter you are filing under:

 

Chapter 7
[J Chapter 41
O Chapter 12

[] Chapter 13 {Check if this is an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

 

 

 

 

 

 

 

 

Write the name thatison Harland Deborah
your government-issued =“ First name First name
picture identification (for
example, your driver's Samuel May
license or passport). Middle name Middie name
_ Bring your picture
identification to your Markham - Markham -
meeting with the trustee. Last name and Suffix (Sr., Jr., li, ti) Last name and Suffix (Sr., Jr., Hl, IID
All other names you have
used in the last 8 years
Include your married or
maiden names.
Only the last 4 digits of
your Social Security
number or federal XXX-XX-8998 XXX-XX-7417

Individual Taxpayer
Identification number
(ITIN)

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1
Debtor 1

Harland Samuel Markham

Debtor2 Deborah May Markham

 

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

About Debtor 1:

0 I have not used any business name or EINs.
FDBA Markham & Associates, LLC

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

IB | have not used any business name or EINs.

 

Business name(s)
XX-XXXXXXX

 

Business name(s)

 

EIN

 

EIN

 

5. Where you live

32879 NE 40th Circle
Carnation, WA 98014

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

King

Number, Street, City, State & ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

County

If Debtor 2's mailing address is different from yours, fill it
in here. Note that the court will send any notices to this
mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

@ Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

OD __sthave another reason.
Explain. (See 28 U.S.C. § 1408.)

Check one:

Mi Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

 _ thave another reason.
Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor1 Harland Samuel Markham

Debtor2. Deborah May Markham Case number (if known)

 

Tell the Court About Your Bankruptcy Case

 

7. The chapter of the
Bankruptcy Code you are
choosing to file under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
(Form 2010)). Also, go to the top of page 1 and check the appropriate box.

a Chapter 7
C) Chapter 11
Cl Chapter 12
C] Chapter 13

 

8. How you will pay the fee

Ms willl pay the entire fee when | file my petition. Please check with the clerk’s office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

CO __sI need to pay the fee in installments. !f you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Instailments (Official Form 103A).

C1 | request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for BNo
bankruptcy within the ,
last 8 years? CO Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy CJ No
cases pending or being
filed by aspouse whois Ml Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Bret Jeremy Miller and Callie Miller Relationship to you _50% Co-Owner__
Western Distrcit of
Washington
District Bankruptcy When Case number, if known
. 50% Business
Debtor Markham and Associates LLC Relationship to you Owner
Western District of
Washington
District Bankruptcy Court When Case number, if known
11. Do you rent your MNo Go to line 12.
residence? .
O Yes. Has your landlord obtained an eviction judgment against you?

Q No. Go to line 12.

oO Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
this bankruptcy petition.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Debtor 1

Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor

 

of any full- or part-time
business?

A sole proprietorship is a
business you operate as
an individual, and is nota
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach
it to this petition.

Bi No. Go to Part 4.

(0 Yes. Name and location of business

 

Name of business, if any

 

Number, Street, City, State & ZIP Code

Check the appropriate box to describe your business:
Health Care Business (as defined in 11 U.S.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None of the above

Oooooogo

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code, and
are you a small business
debtor or a debtor as
defined by 11 U.S.C. §
1182(1)?

For a definition of small
business debtor, see 11
U.S.C. § 101(51D).

If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
proceed under Subchapter V so that it can set appropriate deadlines. \f you indicate that you are a small business debtor or
you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
§ 1116(1)(B).

Mo. | am not filing under Chapter 11.

C1 No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
Code.

DO ves. i am filing under Chapter 11, | am a small business debtor according to the definition in the Bankruptcy Code, and

| do not choose to proceed under Subchapter V of Chapter 11.

Cl Yes. | am filing under Chapter 11, | am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and |
choose to proceed under Subchapter V of Chapter 11.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

 

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or
livestock that must be fed,
or a building that needs
urgent repairs?

i No.

Yes.
What is the hazard?

 

If immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street, City, State & Zip Code

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 4
Debtor 1

Harland Samuel Markham

Debtor2 Deborah May Markham

Explain Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
so, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:

You must check one:

msl received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C]_ Ireceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but ! do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after 1 made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C1 +|tam not required to receive a briefing about
credit counseling because of:

OD sitncapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

O_sCOD isability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

CJ] Active duty.
|am currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before I filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

| received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment pian, if
any.

| certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency, along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

lam not required to receive a briefing about credit
counseling because of:

(Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

_ éDisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

Active duty.
lam currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
Debtor 1 Harland Samuel Markham
Debtor 2 Deborah May Markham - / Case number preeowny oe

ease Answer These Questions for Reporting Purposes

 

 

16. What kind of debts do 16a Are your debts primarily consumer debts? Consumer debts are detined in 11 U.S.C § 101(8) as “incurred by an
you have? individual primarily for a personal, family, or household purpose :

I No. Go to line 16b,

1 Yes Go to line 17

{6b Are your debts primarily business debts? Business debis are debts thal you incurred to obtain
money for a business or investment or through the operation of the business or investment

CO No Go to line 18c

@ Yes Goto line 17

 

 

 

 

1c State the lype of debts you owe that are not consumer debts or business debts
17. Are you filing under 0 No Lam not filing under Chapter 7 Go to line 18
Chapter 7?
Do you estimate that @ yes Lam filing under Chapter 7 Do you estimate that alter any exempt property is excluded and administrative expenses
after any exempt ES are paid that funds will be available to distribute lo unsecured creditars?
properly is excluded and
acininistrative expenses CI No
are paid that funds will
be available for @ yes
distribution lo unsecured
creditors?
18. How many Creditors do () 4.49 CO) 1,060-5,000 (1 25.061-50,000
ae nee thal you 60-99 2 5001-10,000 1 50,001-100,000
e
0 100-199 0 10,001-25,900 0 More than 160,000
LC] 200-999
19, How much do you O $0 - $60,000 $1,000,001 - $10 million F $500,000,001 - $1 biihon
ronict tt assets to] $50,001 - $100,000 2 $10,000,001 - $50 million 2 $1,000,000,001 - $10 billion
m C7 $100,001 - $500,000 0 $50,000,001 - $100 million CJ $10,000,000,001 - $50 billion
@ $500,001 - $1 million 1 $100,000,001 - $500 million CJ More than $50 billion
20. How much do you 0 $0 - $50,000 lM 51,000,001 - $10 mihon (1 $500.000,001 - $1 bitlon
tobe? your liabilities C1 $50,001 - $190,000 C1 $10,000,001 - $60 mithon C1 $1,000,000,001 - $10 billion
J $100,001 - $500,000 C1 $50,000,001 - $100 milion C1 $10,900,900 001 - $50 billion
(1 $500,001 - $1 million C1] $100.000,001 - $500 million CO More than $59 billion
Sign Below
For you J have examined this petition, and | declare under penalty of perjury that the information provided is true and correct

if tT have chosen to file under Chapter 7, Lam aware that lnvay proceed. if elipible, under Chapter 7, 11,12 or t2 of tile V1,
United States Code |understand the relief avaianie under each chapter, and | choose to proceed under Chapter a

If no attorney represents me and | did nol pay or agree to pay someone who is not an attorney (o help me fill oul this
2

document, [have obtained and read the notice required by 11US.C. § 342(b)
lrequest relief in accordance with the chapter of title 11, United States Code, specified in this pebticn

Junderstand making a false statement, concealing property, or obtaining Money or property by fraud in connection wilh a

   
  

bankjuptey ¢ase san pesult 1% up to/9250,000, of imprisonment for up to 20 years, or both 18 USG §§ 152 1347. 1519,
ang/357 1) yp hh. i {.\ £. f

. get =f Wee p. hie vi \ Ltd. telex at [ hay ZL folee tft an
Harland Samuel Markham Deborah May Markham /
Signature of Debtor 1 Signature of Debtor 2 4

/

75 , f 7 } f-

Executedon ( @ foe / “su = Executed on Jf flo f ar ,

nee i" PSE eae ae Ce
MM / DDS YYYY MMA DDIYYYY —

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debtor1 Harland Samuel Markham

Debtor2 Deborah May Markham Case number (if known)

 

 

 

For your attorney, if you are
represented by one

If you are not represented by
an attorney, you do not need
to file this page.

|, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility to proceed

under Chapter 7, 11, 12, ar 13 of title 11, United States Code, and have explained the relief available under each chapter

for,which the person is eligtle. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
) (4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

renee Date 0, Ade A oH

J
Signature of Attorney for De® MM/DD/YYYY

 
 
 
  
   

Danial D. Pharris 13617

Printed name

Lasher Holzapfel Sperry & Ebberson PLLC
Firm name
601 Union Street Ste 2600

Seattle, WA 98101-4000
Number, Street, City, State & ZIP Code

Contact phone 206-624-1230 Email address

 

 

13617 WA

Bar number & State

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 7
Fill in this information to identify your case:

Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) C1 Check if this is an
amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your.assets
Value. of what you own

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule AB... esses esses eeteseneetete ste erent eee ee Eres $ 1,225,000.00
1b. Copy line 62, Total personal property, from Schedule AUB... sceneries teste een een eeseet etre atireeetar is $ 172,500.03
1c, Copy line 63, Total of all property on Schedule AIB..... cscs teseesteernsteiseeenatenes sense est nanettene renee $ 1,397,500.03

Summarize Your Liabilities

Your.tiabilities
Amount you:owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 1,432,683.23
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F..0. i. ccccseesenteeees $ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F....... sees $ 2,342,414.23

Your total liabilities | $ 3,775,097.46
Summarize Your Income and Expenses

4. Schedule I: Your Income (Official Form 106!)

Copy your combined monthly income from line 12 Of SCHEUIC beeen tt Tete ee et $ 5,358.54
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of SCHECUIC Uo eccccccccccerseescesseeceeseeeneeeestestsnsesentaeesenssenenesenes $ 10,074.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
C1] No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

M@ Yes
7. What kind of debt do you have?

(1 Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

@ «Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official Form
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $

 

 

 

9. Copy the following special! categories of claims from Part 4, line 6 of Schedule E/F:

 

 

 

 

Total claim

From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
8b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
Ye. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through $f. $ 0.00

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case and this filing:

Debtor 4 Harland Samuel Markham
First Name Middie Name Last Name

 

Debtor 2 Deborah May Markham

 

(Spouse, if filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: WESTERN DISTRICT OF WASHINGTON

 

Case number [Cl Check if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C1 No. Go to Part 2.

Hl ves. Where is the property?

 

 

 

 

 

 

 

14 What is the property? Check all that apply
32879 NE 40th Circle Wi Single-family home Do not deduct secured claims or exemptions. Put
Street address, if available, or other description uni iIdi the amount of any secured claims on Schedule D:
oO Duplex or mult-unit building Creditors Who Have Claims Secured by Property.
oO Condominium or cooperative
CJ Manufactured or mobile home
/ Current value of the Current value of the
Carnation WA 98014-0000 C Land entire property? portion you own?
City State ZIP Code £1 investment property $800,000.00 $800,000.00
CI Timeshare Describe the nature of your ownership interest
1 other (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one life estate), if known.
C] pebtor 1 only
King C1 pebtor 2 only
County Mp
ebtor 1 and Debtor 2 only Check if this is community property
O At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
Official Form 106A/B Schedule A/B: Property page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1
Debtor 2

Harland Samuel Markham
Deborah May Markham

 

if you own or have more than one, list here:

1.2
52 Mike Keys RD

What is the property? Check all that apply
HE Single-family home

 

Street address, if available, or other description

 

 

Oo Duplex or multi-unit building
oO Condominium or cooperative
(1 Manufactured or mobile home
Manson WA 98831-0000 (] Land
City State ZIP Code [1 investment property
[] Timeshare
[I Other
Who has an interest in the property? Check one
O debtor 1 only
Chelan C1) Debtor 2 only
County WI Debtor 1 and Debtor 2 only

C] atleast one of the debtors and another

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current vaiue of the

entire property? portion you own?

$425,000.00 $425,000.00

 

Describe the nature of your ownership interest
(such as fee simple, tenancy by the entireties, or
a life estate), if known.

 

Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
pages you have attached for Part 1. Write that number here =

 

=> $1,225,000.00

 

 

 

 

TekE Descrite Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

CI No
Yes
. ; : Do not deduct secured claims or exemptions. Put
3.4. Make: Toyota Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Sequoia C1 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2008 O Debtor 2 only Current value of the Current value of the
Approximate mileage: 150,000 WB pebtor 1 and Debtor 2 only entire property? portion you own?
Other information: [1 At least one of the debtors and another
Wl Check if this is community property $7,500.00 $7,500.00
(see instructions)
. . Do not deduct secured claims or exemptions. Put
: 2
3.2 Make: Toyota Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Camry OD Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2020 O Debtor 2 only Current value of the Current value of the
Approximate mileage: 40,000 a Debtor 1 and Debtor 2 only entire property? portion you own?

Other information:

 

 

 

 

C1 At least one of the debtors and another

 

 

Wf check if this is community property $20,000.00 $20,000.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 2

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
 

 

 

 

 

 

 

Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)
3.3 Make: Kawasaki i i Do not deduct secured claims or exemptions. Put
Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: KLR 650 CJ debtor 4 only Creditors Who Have Claims Secured by Property.
Year: 2019
tt O Debtor 2 only Current vaiue of the Current value of the
Approximate mileage: 100 WF pebtor 4 and Debtor 2 only entire property? portion you own?
Other information: (J At least one of the debtors and another
Motorcycles
Mi Check if this is community property $3,250.00 $3,250.00
(see instructions)
3.4 Make: Kawasaki Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: KLR 650 [J Debtor 4 only Creditors Who Have Claims Secured by Property.
Year: 2019
oT C1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 100 WF pebtor 1 and Debtor 2 only entire property? portion you own?

Other information:

 

 

 

 

D at teast one of the debtors and another

@ check if this is community property
(see instructions)

$3,250.00 $3,250.00

 

 

 

3.5 Make: John Deere
Model: Tractor
Year: 2019
Approximate mileage: 3025

Other information:

 

 

 

 

Who has an interest in the property? Check one
O Debtor 4 only

C) debtor 2 only

MM Debtor 1 and Debtor 2 only

C1] at least one of the debtors and another

Mf check if this is community property
(see instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$20,000.00 $20,000.00

 

 

3.6 Make: Ford
Mode: | Econoline
Year: 2011
Approximate mileage:
Other information:

 

 

 

 

 

Who has an interest in the property? Check one
O Debtor 4 only

CZ Debtor 2 only

W bebtor 1 and Debtor 2 only

(At least one of the debtors and another

Ml Check if this is community property
(see instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$5,000.00 $5,000.00

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

[I No
M Yes
4.1. Make: Bayliner

Model; Capri
Year: 1999

Other information:

 

 

 

 

Who has an interest in the property? Check one

CO Debtor 1 only
CJ Debtor 2 only

MF pebtor 1 and Debtor 2 only
At least one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

 

 

WM check if this is community property $1,500.00 $1,500.00
(see instructions)
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 1
Debtor 2

Harland Samuel Markham
Deborah May Markham

 

4.2 Make: lron Eagle

Model:
Year: 2019

Other information:

 

 

 

 

Who has an interest in the property? Check one

C1 Debtor 1 only
0 Debtor 2 only

WM pebtor 1 and Debtor 2 only
[J At least one of the debtors and another

@ check if this is community property

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$500.00 $500.00

 

 

Trailer (see instructions)
4, : i i
3. Make Cub Cadet Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Model: LT50 C2 Debtor 1 only Creditors Who Have Claims Secured by Property.
Year: 2019 O Debtor 2 only

Other information:

 

 

 

 

WB debtor 4 and Debtor 2 only
1 At least one of the debtors and another

Current value of the
portion you own?

Current value of the
entire property?

 

 

 

M@ Check if this is community property $350.00 $350.00
Lawn Mower (see instructions)
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
pages you have attached for Part 2. Write that number Nere........ssssessessecssssseenssenssnenntscencstsesesssenacenenateaasnens => $61,350.00

Describe Your Personal and Household Items

 

 

 

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings

Examples: Major appliances, furniture, linens, china, kitchenware

TD No
Wl Yes. Describe.....

Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

 

Comupter

 

Furniture, Kitchen Appliances, Linens, Kitchen Ware, TV and

 

$5,500.00

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games

[1 No
Ml Yes. Describe...

 

| Computer and cell phones

$800.00

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

BM No
[1 Yes. Describe...

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, an

musical instruments

d other hobby equipment; bicycles, pool tables, goif clubs, skis; canoes and kayaks; carpentry tools;

 

 

 

 

 

 

No
Ml Yes. Describe.....
| Golf Clubs | $200.00
| Tools | $500.00
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2. Deborah May Markham Case number (if known)

 

10, Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
C] Yes. Describe...

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

[J No
MM Yes. Describe...

 

| Everyday Clothing and Shoes | $2,000.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

[] No
Ml Yes. Describe.....

 

[2 wedding rings $1,500.00

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

BNo
C1 Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not list

CI No

Ml Yes. Give specific information...

 

| Hearing Aids $0.00

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that NUMber NELe ........: cece sectusceseeeesseaenseneeteeesnenssanscnseeensaneneraes ones

Ga Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

$10,500.00

 

 

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

DI No

Cash $20.00

 

17. Deposits of money .
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

C} No
MV 68... cccccccccceccsteees Institution name:
17.1. Chase $37.14
Official Form 106A/B Schedule A/B: Property page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

17.2. Banner Bank $35.61

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

No
C] Yes Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

(Yes. Give specific information about them..............05
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Bi No
2 Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
C] No

Wf Yes. List each account separately.

 

 

Type of account: Institution name:
401(k) Fidelity Investments (70368) $37,802.60
401(k) Fidelity Investments-457b (73064c) w/ Loan

outstanding $62,571.60

 

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

BNo
Yes. olen Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
MNo
CJ Yes.......005. Issuer name and description.

24, Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

MNo
OT Yes.nccccecee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
No
[1 Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

MI No
CJ Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

BNo

(Yes. Give specific information about them...
Official Form 106A/B Schedule A/B: Property page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
BNo
CJ Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

MNo
C1] Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

BNo
C] Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA), credit, homeowner's, or renter’s insurance

C1 No

Ml Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

1OF Spouse $183.08

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
C] Yes. Give specific information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

BNo
[J Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
C] Yes. Describe each claim.........

35. Any financial assets you did not already list
HNo
C] Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that NUMbEr Nere........ ccc sseneeesessereeesessnacecerssessenseesaananssssaeaneetsnessonsuseranesesnseneassnaseennannes $100,650.03

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
C1 No. Go to Part 6.

Ml Yes. Go to line 38.
Current value of the

portion you own?
Official Form 106A/B Schedule A/B: Property page 7

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

Do not deduct secured
claims or exemptions.

38. Accounts receivable or commissions you already earned
MNo
C) Yes. Describe.....

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

BNo
Yes. Describe.....

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade
Bno
C] Yes. Describe.....

41. Inventory
BNo
[] Yes. Describe...

42. Interests in partnerships or joint ventures

[No
Ml Yes. Give specific information about them...
Name of entity: % of ownership:
Markham & Associates, LLC 50 % $0.00

 

 

43, Customer lists, mailing lists, or other compilations
Mi No.

[po your lists include personally identifiable information (as defined in 11 U.S.C. § 4101(41A))?

MI No
Cl Yes. Describe...

44. Any business-related property you did not already list
Mi No
C] Yes. Give specific information.........

 

45, Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached

 

 

 

 

 

for Part 5. Write that number ere... ccs cccseseessansereccsnstenssssessenrecsssseersssaentesccasenceesinntenseusesiesssasenseensnannenanaees $0.00
Pew Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

Wi No. Go to Part 7.

C] Yes. Go to line 47.
GEnEAM Describe All Property You Own or Have an interest in That You Did Not List Above
Official Form 106A/B Schedule A/B: Property page 8

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

53, Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

MNo
[7] Yes. Give specific information.........

 

 

 

 

 

 

 

 

 

54, Add the dollar value of all of your entries from Part 7. Write that number here ..........essssessssseseeteesees $0.00
List the Totals of Each Part of this Form

55. Part 1: Total real estate, lime 2 .uc.cssccsssscsssssnsssecnseeseeseeseesseessecsnscsesmesantsedsrssseearesieacarsesearennetinacasnsceseasean $1,225,000.00

56. Part 2: Total vehicles, line 5 $61,350.00

57. Part 3: Total personal and household items, line 15 $10,500.00

58. Part 4: Total financial assets, line 36 $100,650.03

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $172,500.03 | Copy personal property total $172,500.03

63. Total of all property on Schedule A/B. Add line 55 + line 62 $1,397 ,500.03
Official Form 106A/B Schedule A/B: Property page 9

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham
(Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) Cl] Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
4. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
HE You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
C1 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
52 Mike Keys RD Manson, WA 98831 $425,000.00 Wash. Rev. Code §§ 6.13.010,
Chelan County 6.13.020, 6.13.030
Line from Schedule A/B: 1.2 M@ 100% of fair market value, up to

any applicable statutory limit

2008 Toyota Sequoia 150,000 miles $7,500.00 Wash. Rev. Code §
Line from Schedule A/B: 3.1 6.15.010.(1)(d)(ii)and (iii) RCW

Me 100% of fair market value, upto —_ 6 .45.010(1)(e)(iii)
any applicable statutory limit

 

1999 Bayliner Capri $1,500.00 Wash. Rev. Code §

Line from Schedule A/B: 4.1 6.15.010(1)(d)(ii)
MH 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

 

 

2019 Iron Eagle $500.00 Wash. Rev. Code §
Trailer 6.15.010(1)(d)(ii)
Line from Schedule A/B: 4.2 @ = 100% of fair market value, up to
any applicable statutory limit
Furniture, Kitchen Appliances, $5,500.00 [J Wash. Rev. Code §
Linens, Kitchen Ware, TV and 6.15.010(1)(d)(i)
Comupter M 100% of fair market value, up to
Line from Schedule A/B: 6.1 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham

 

 

Debtor2. Deborah May Markham Case number (if known)
Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Computer and cell phones $800.00 Wash. Rev. Code §
Line from Schedule A/B: 7.1 ae 6.15.010(1)(c) RCW

@ 100% of fair market value, up to 6 ,15.010(e)(iii)
any applicable statutory limit

 

Golf Clubs $200.00 9 Wash. Rev. Code §

Line from Schedule A/B: 9.1 - : ~ ~ 6.15.010(1)(d)(i)
Me 100% of fair market value, up to
any applicable statutory limit

 

Tools $500.00 Wash. Rev. Code §

Line from Schedule A/B: 9.2 MT 15.010(1} (6) (iii)
Me = 100% of fair market value, up to
any applicable statutory limit

 

Everyday Clothing and Shoes $2,000.00 Wash. Rev. Code §
Line from Schedule A/B: 11.1 re re 15.010(1) (a)
100% of fair market value, up to
any applicable statutory limit

 

2 wedding rings $1,500.00 Wash. Rev. Code §
Line from Schedule A/B: 12.1 TT Oe  ————«*G 1 §.010(1) (a)
HM 100% of fair market value, up to
any applicable statutory limit

 

Hearing Aids $0.00 oO Wash. Rev. Code §
Line from Schedule A/B: 14.1 rn er §15.010(1}(d)(V)
M 100% of fair market value, up to
any applicable statutory limit

 

Cash $20.00 RCW 6.15.010 (1)(d)(ii)
Line from Schedule A/B: 16.1

 

HM 100% of fair market value, up to
any applicable statutory limit

 

Chase $37.14 RCW 6.15.010 (1)(d)(ii)
Line from Schedule A/B: 17.1

 

M 100% of fair market value, up to
any applicable statutory limit

 

Banner Bank $35.61 Of RCW 6.15.010 (1)(d)(ii)
Line from Schedule A/B: 17.2

 

M 100% of fair market value, up to
any applicable statutory limit

 

401(k): Fidelity Investments ( 70368) $37,802.60 Wash. Rev. Code § 6.15.020(3)
Line from Schedule A/B: 21.1

 

Mi 100% of fair market value, up to
any applicable statutory limit

 

 

 

 

401(k): Fidelity Investments-457b $62,571.60 Wash. Rev. Code § 6.15.020(3)
73064c) w/ Loan outstandin
ve Boe ean AYB: 21.2 8 M 100% of fair market value, up to

any applicable statutory limit
1OF $183.08 RCW 48.18.400-48.18.430
Beneficiary: Spouse
Line from Schedule A/B: 31.1 Mi 100% of fair market value, up to

any applicable statutory limit

 

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Mm No
C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
[M No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 3 of 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1

First Name

Debtor 2

Harland Samuel Markham

Middle Name Last Name

Deborah May Markham

 

(Spouse if, filing) First Name

United States Bankruptcy Court for the:

Case number

Middle Name Last Name

WESTERN DISTRICT OF WASHINGTON

 

 

(if known)

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

 

CI Check if this is an
amended filing

92/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).

4. Do any creditors have claims secured by your property?
CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

@ Yes. Fill in all of the information below.

 

List All Secured Claims

 

 

 

 

 

 

 

: : . wy : Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor’s name. Do not deduct the that supports this portion
value of collateral. claim If any
2.1 | Banner Bank Describe the property that secures the claim: $250,000.00 $800,000.00 $0.00
Creditor's Name 2nd DOT on residence at 32879 NE
40th Circle, Carnation WA
As of the date you file, the claim is: Check all that
PO Box 117 apply.
Walla Walla, WA 99362 WB contingent
Number, Street, City, State & Zip Code a Unliquidated
Cj Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O bebtor 4 only Can agreement you made (such as mortgage or secured
C Debtor 2 only car loan)
Ml debtor 1 and Debtor 2 only 1 statutory lien (such as tax lien, mechanic's lien)
CJ At least one of the debtors and another Oo Judgment lien from a lawsuit
Wl check if this claim relates to a [1] Other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Harland Samuel Markham

Case number (if known)

 

 

First Name Middle Name Last Name
Debtor 2 Deborah May Markham
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[2.2 | Chase Bank Describe the property that secures the claim: $30,947.56 $20,000.00 $10,947.56
Creditor's Name 2020 Toyota Camry 10,000 miles
PO Box 182055 As of the date you file, the claim is: Check ail that
Columbus, OH apply.
43212-0050 IH contingent
Number, Street, City, State & Zip Code a Unliquidated
O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
O pebtor 1 only Gan agreement you made (such as mortgage or secured
D1 bebtor 2 only car loan)
BB bebtor 1 and Debtor 2 only (J Statutory fien (such as tax lien, mechanic's lien)
(At least one of the debtors and another Ol Judgment lien from a lawsuit
MM Check if this claim relates to a Wl other (including a right to offset) Vehicle Financing
community debt
Date debt was incurred Last 4 digits of account number
[2.3 | Club Cadet Describe the property that secures the claim: $696.00 $350.00 $346.00
Creditor's Name Lawn Mower
As of the date you file, the claim is: Check all that
PO Box 731 apply.
Mahwah, NJ 07430 Wi contingent
Number, Street, City, State & Zip Code a Unliquidated
a Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
LD pebtor 4 only Olan agreement you made (such as mortgage or secured
D Debtor 2 only car loan)
WE pebtor 1 and Debtor 2 only OO Statutory lien (such as tax lien, mechanic's lien)
CJ At teast one of the debtors and another C) Judgment lien from a lawsuit
Wi check if this claim relates to a CI other (including a right to offset)
community debt
Date debt was incurred 05/01/2019 Last 4 digits of account number 5805
[2.4 | John Deere Describe the property that secures the claim: $26,500.00 $20,000.00 $6,500.00
Creditor's Name 2019 John Deere Tractor 3025 miles
One John Deere Place as of the date you file, the claim is: Check all that
Moline, IL. 61265 oO Contingent
Number, Street, City, State & Zip Code | Unliquidated
o Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C] Debtor 4 only TC] An agreement you made (such as mortgage or secured
C1 Debtor 2 only car loan)
WE pebtor 1 and Debtor 2 only C Statutory lien (such as tax lien, mechanic's lien)
CJ At least one of the debtors and another C] Judgment lien from a lawsuit
WE check if this claim relates to a D other (including a right to offset)
community debt
Date debt was incurred 08/01/2019 Last 4 digits of account number 8158
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Best Case Bankruptcy
Debtor 1

Harland Samuel Markham

Case number (if known)

 

 

First Name Middle Name Last Name
Debtor 2 Deborah May Markham
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.5 | Specialized Loan Serving _Describe the property that secures the claim: $728,901.91 $800,000.00 $0.00
Creditor's Name 1st mortgage on primary residence:
32879 NE 40th Circle, Carnation,
PO Box 60535 WA.
. ox As of the date you file, the claim is: Check ail that
City of Industry, CA apply.
91716-0535 a Contingent
Number, Street, City, State & Zip Code a Unliquidated
| Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 4 only Olan agreement you made (such as mortgage or secured
CJ Debtor 2 only car loan)
MB bebtor 4 and Debtor 2 only (Jl statutory fien (such as tax lien, mechanic's lien)
[1] At least one of the debtors and another Judgment lien from a lawsuit
MM Check if this claim relates to a WF other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
2.6 | Synchrony Bank Describe the property that secures the claim: $12,637.76 $6,500.00 $6,137.76
Creditor's Name Two Kawasaki KLR 650
As of the date you file, the claim is: Check all that
PO Box 530912 apply.
Atlanta, GA 30353 | Contingent
Number, Street, City, State & Zip Code | Unliquidated
Mf disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Q pebtor 1 only Cl An agreement you made (such as mortgage or secured
CO debtor 2 only car loan)
WB pebtor 1 and Debtor 2 only C] statutory tien (such as tax lien, mechanic's lien)
Cl At least one of the debtors and another CO Judgment lien from a lawsuit
@ check if this claim relates to a 0 other (including a right to offset)
community debt
Date debt was incurred 08/01/2019 Last 4 digits of account number 6538
2.7 | Wells Fargo Describe the property that secures the claim: $383,000.00 $425,000.00 $0.00
Craditor's Name Mortgage on secondary home:
52 Mike Keys Rd.,
Manson WA 98831
As of the date you file, the claim is: Check all that
PO Box 51162 apply.
Los Angeles, CA 90051 a Contingent
Number, Street, City, State & Zip Code a Unliquidated
Cl Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C] Debtor 4 only O an agreement you made (such as mortgage or secured
CQ] pebtor 2 only car loan)
WB pebtor 1 and Debtor 2 only D Statutory lien (such as tax lien, mechanic's tien)
C1 At teast one of the debtors and another O Judgment lien from a lawsuit
W@ check if this claim relates to a (J other (including a right to offset)
community debt
Date debt was incurred Last 4 digits of account number
Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3 of 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Harland Samuel Markham

 

First Name Middie Name Last Name
Debtor 2 Deborah May Markham
First Name Middle Name Last Name

 

Add the dollar value of your entries in Column A on this page. Write that number here:

If this is the last page of your form, add the dollar value totals from ail pages.
Write that number here:

List Others to Be Notified for a Debt That You Already Listed

Case number (if known)

 

 

$1,432,683,23

 

 

$1,432,683.23

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

Software Copyright (¢) 1996-2020 Best Case, LLC - www.bestcase.com

page 4 of 4

Best Case Bankruptcy
Fill in this information to identify your case:
Debtor 1 Harland Samue! Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham

(Spouse if, filing) First Name Middte Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) (O Check if this is an

amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

ME No. Go to Part 2.
Yes.

List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
[J No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Bl ves.
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority

unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already included in Part 1. !f more
than one creditor holds a particular claim, list the other creditors in Part 3.1f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
[at A All-Pro Blinds Last 4 digits of account number $1,566.88
Nonpriority Creditor's Name
14522 NE N. Woodinville Way When was the debt incurred?
#103A
Woodinville, WA 98072
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C Debtor 4 only a Contingent
C1) Debtor 2 only Bn Unliquidated
HE pebtor 1 and Debtor 2 only i | Disputed
[7] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community EJ student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mio CO Debts to pension or profit-sharing plans, and other similar debts
C) yes Mother. Specify NOTICE ONLY
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 26

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com 30109 Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 A Custom Shade Last 4 digits of account number $8,356.80
Nonpriority Creditor's Name
6520 212th St. SW #100 When was the debt incurred?
Kirkland, WA 98034
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C] Debtor 1 only a Contingent
C1 Debtor 2 only |_| Unliquidated
MF beditor 1 and Debtor 2 only | Disputed
(21 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 pebts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify NOTICE ONLY

43 Advanced Service Group,LLC Last 4 digits of account number $61,450.06
Nonpriority Creditor's Name
clo Steven Zakharyayev, Esq. When was the debt incurred? 10/25/19
1430 Broadway Suite 402
New York, NY 10018
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
(3 pebtor 1 only a Contingent
0 pebtor 2 only a Unliquidated
@ debtor 1 and Debtor 2 only I Disputed
J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BiNo C1) debts to pension or profit-sharing plans, and other similar debts
0] Yes M@ other. Specify NOTICE ONLY

4.4 Ally Bank Last 4 digits of account number 3281 $22,791.66
Nonpriority Creditor's Name
PO Box 78234 When was the debt incurred?
Phoenix, AZ 85062-8234
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
LC) Debtor 4 only a Contingent
C] Debtor 2 only Mf unliquidated
MI Debtor 1 and Debtor 2 only @ Disputed
(At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is fora community C1 Student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C] Debts to pension or profit-sharing plans, and other similar debts

Personal guarantee of corporate debt,
D Yes Mi other. Specify NOTICE ONLY
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 26

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 Atlas Supply Last 4 digits of account number $340.94
Nonpriority Creditor's Name
611 S Charlestown St. When was the debt incurred?
Seattle, WA 98108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Cl debtor 1 only a Contingent
[7] Debtor 2 only n Unliquidated
WM debtor 1 and Debtor 2 only | | Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
MNno Cl Debts to pension or profit-sharing plans, and other similar debts
C) yes Mi other. Specify NOTICE ONLY

46 Automated Devices Company Last 4 digits of account number $2,663.40
Nonpriority Creditor's Name
2121 South 12th Street When was the debt incurred?
Allentown, PA 18103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 1 only a Contingent
C2 Debtor 2 only | Unliquidated
@ Debtor 1 and Debtor 2 only MM pisputed
[) At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WM check if this claim is for a. community C1 student toans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts

4.7 Avitus Last 4 digits of account number $75,582.59
Nonpriority Creditor's Name
PO Box 2506 When was the debt incurred?
Billings, MT 59103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only a Contingent
C} Debtor 2 only Bi Uniiquidated
Wl Debtor 1 and Debtor 2 only | | Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is for a. community C1 Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C] Debts to pension or profit-sharing plans, and other similar debts

Personal guarantee of corporate debt,
D1 Yes MI other. Specify NOTICE ONLY
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 3 of 26

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8 BBH Sheet Metal Last 4 digits of account number $3,750.00
Nonpriority Creditor's Name
1414 127th PL NE Suite 107 When was the debt incurred?
Bellevue, WA 98005
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 pebtor 1 only a Contingent
D Debtor 2 only | Unliquidated
MB bebtor 1 and Debtor 2 only | Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is for a. community C1 student loans
debt im] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
a No [JI Debts to pension or profit-sharing plans, and other similar debts
oO Yes |_| Other, Specify NOTICE ONLY

4.9 Beacon Roofing Supply Last 4 digits of account number $208.65
Nonpriority Creditor's Name
PO Box 101087 When was the debt incurred?
Pasadena, CA 91189-0005
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only a Contingent
QD) debtor 2 only i] Unliquidated
@ Debtor 1 and Debtor 2 only && pisputed
[at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is fora community CO student toans
debt C) Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
ME No 2 Debts to pension or profit-sharing plans, and other similar debts
oO Yes Hl Other. Specify NOTICE ONLY

41 . .

0 Best Window Coverings Last 4 digits of account number $1,060.98
Nonpriority Creditor's Name
1713 SE 7th Ave. When was the debt incurred?
Portland, OR 97214
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C Debtor 4 only a Contingent
C) Debtor 2 only Mi Unliquidated
W pebtor 1 and Debtor 2 only | Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is for a community C1 Student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HEno CD Debts to pension or profit-sharing plans, and other similar debts
CO Yes a Other. Specify NOTICE ONLY

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 26

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

4.4 . :
4 Bluevine Capital Inc. Last 4 digits of account number $100,000.00
Nonpriority Creditor's Name
clo Vcorp Services LLC When was the debt incurred? 121719
711 Capitol Way S Ste. 204
Olympia, WA 98501-1267
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CQ Debtor 4 only a Contingent
[1 Debtor 2 only | | Unliquidated
Wi Debtor 1 and Debtor 2 only a Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
i check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
0 ves I other. Specify NOTICE ONLY
4.1 .
2 Brand Safway Services Last 4 digits of account number $2,611.40
Nonpriority Creditor's Name
1071 Andover Park East When was the debt incurred?
Seattle, WA 98188
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C debtor 4 only a Contingent
C1 Debtor 2 only a Unliquidated
i Debtor 1 and Debtor 2 only Wi pisputed
(J At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
WB check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C1 Debts to pension or profit-sharing plans, and other similar debts
C Yes @ other. Specify NOTICE ONLY
44 : .
3 Carnegie Fabrics Last 4 digits of account number $2,599.76
Nonpriority Creditor's Name
110 North Centre Ave. When was the debt incurred?
Rockville Centre, NY 11570
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 4 only a Contingent
CZ Debtor 2 only Mi Unliquidated
W pebtor 1 and Debtor 2 only BB pisputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
MH check if this claim is for a community C1 student loans
debt CJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No C1 Debts to pension or profit-sharing plans, and other similar debts
O Yes a Other. Specify NOTICE ONLY
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 26

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

41

4 CHTD Compnay Last 4 digits of account number $0.00
Nonpriority Creditor’s Name
PO Box 2576 When was the debt incurred?
Springfield, IL 62708
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
2 Debtor 1 only i contingent
C1 Debtor 2 only ME Uniiquidated
Ml Debtor 1 and Debtor 2 only oO Disputed
( At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community C1 student loans
debt qm Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CJ Debts to pension or profit-sharing plans, and other similar debts
0 Yes MF other. Specity

4.1 .

5 City of Bellevue Last 4 digits of account number $15,245.00
Nonpriority Creditor's Name
PO Box 90012 When was the debt incurred?
Bellevue, WA 98009-9012
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C] Debtor 1 only a Contingent
[) Debtor 2 only  Uniiquidated
WF Debtor 1 and Debtor 2 only WF pisputed
C] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mi No CJ pebts to pension or profit-sharing plans, and other similar debts
Cl Yes a Other. Specify NOTICE ONLY

44 .

6 City of Seattle Last 4 digits of account number Unknown
Nonpriority Creditor's Name
PO Box 34214 When was the debt incurred?
Seattle, WA 98124-4214
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] pebtor 4 only a Contingent
C Debtor 2 only a Unliquidated
i pebdtor 1 and Debtor 2 only | Disputed
CJ At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no C] Debts to pension or profit-sharing plans, and other similar debts
| Yes a Other, Specify NOTICE ONLY

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 26

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

44

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

7 Clear Image Glass Last 4 digits of account number $11,878.29
Nonpriority Creditor's Name
1265 Front Street South When was the debt incurred?
Issaquah, WA 98027
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only a Contingent
C1 Debtor 2 only | Unliquidated
MI Debtor 1 and Debtor 2 only E Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WM check if this claim is fora community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C) Debts to pension or profit-sharing plans, and other similar debts
O Yes WM other. Specify NOTICE ONLY

44

8 Comcast Last 4 digits of account number $732.72
Nonpriority Creditor's Name
PO Box 60533 When was the debt incurred?
Atlanta, GA 30394-5792
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 4 only z Contingent
DF) Debtor 2 only a Unliquidated
MI Debtor 1 and Debtor 2 only Wl Disputed
C1 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
MM check if this claim is for a community C1 student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo [1 Debts to pension or profit-sharing plans, and other similar debts
Ci Yes WH other. Specity NOTICE ONLY

44 : sige

9 Construction Specialties Last 4 digits of account number $47.81
Nonpriority Creditor's Name
clo Joamme Nelson When was the debt incurred?
3 Werner Way
Lebanon, NJ 08833
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
(Debtor 1 only a Contingent
C) Debtor 2 only MB Unliquidated
MM Debtor 1 and Debtor 2 only | | Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is for a community C1] student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C) Debts to pension or profit-sharing plans, and other similar debts
| Yes a Other. Specify NOTICE ONLY

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 26

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.2 :
0 Credibly Last 4 digits of account number $231,009.43
Nonpriority Creditor's Name
clo Blake T. Wilkie When was the debt incurred? 9/12/19
4026 N. Miller Road Suite B200
Scottsdale, AZ 85251
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CD Debtor 4 only a Contingent
C1 Debtor 2 only HF Untiquidated
MM Debtor 1 and Debtor 2 only  ] Disputed
CI At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WB check if this claim is for a community C1 student loans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no LC] Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
O Yes HI other. Specify NOTICE ONLY
4.2 .
4 Dell Business Center Last 4 digits of account number $400.00
Nonpriority Creditor's Name
PO Box 5275 When was the debt incurred?
Carol Stream, IL 60197-5275
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 1 only a Contingent
C] Debtor 2 only a Unliquidated
MM Debtor 1 and Debtor 2 only WH pisputed
(At ieast one of the debtors and another Type of NONPRIORITY unsecured claim:
MM check if this claim is for a community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo CZ Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other, Specify NOTICE ONLY
4.2
2 Department of Revenue Last 4 digits of account number $58,213.19
Nonpriority Creditor's Name
2101 4th Ave #1400 When was the debt incurred?
Seattle, WA 98121
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
©) Debtor 1 only i contingent
D1 Debtor 2 onty BF Uniiquidated
WE Debtor 1 and Debtor 2 only o Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
check if this claim is for a community D student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CO Debts to pension or profit-sharing plans, and other similar debts
0 Yes @ other. Specify NOTICE ONLY
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 8 of 26

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

4.2

3 Draper Inc. Last 4 digits of account number O49A $45,135.11
Nonpriority Creditor's Name
411 South Pearl Street When was the debt incurred?
Spiceland, IN 47385
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C1 debtor 4 only a Contingent
C1] Debtor 2 only a Unliquidated
M@ Debtor 1 and Debtor 2 only MM Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mf Check if this claim is fora community C1 student loans
debt tT Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bnto CQ Debts to pension or profit-sharing plans, and other similar debts
CO Yes |_| Other. Specify NOTICE ONLY

4.2

4 Draper Inc. Last 4 digits of accountnumber 049B $10,945.81
Nonpriority Creditor's Name
411 South Pearl Street When was the debt incurred?
Spiceland, IN 47385
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ci Debtor 1 only a Contingent
CI Debtor 2 only unliquidated
@ Debtor 1 and Debtor 2 only a Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi No C] Debts to pension or profit-sharing plans, and other similar debts
CO Yes Mi other. Specify NOTICE ONLY

4.2

5 Dunn & Bradstreet Last 4 digits of account number $2,198.90
Nonpriority Creditor's Name
PO Box 91013 When was the debt incurred?
Los Angeles, CA 90074-2138
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only a Contingent
C] Debtor 2 only B Unliquidated
BM Debtor 1 and Debtor 2 only | Disputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml check if this claim is for a community C1) student ioans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
oO Yes |_| Other. Specify NOTICE ONLY

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 26

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 .
6 Fabricut Inc. Last 4 digits of account number $3,427.51
Nonpriority Creditor's Name
PO Box 470490 When was the debt incurred?
Tulsa, OK 74147-0490
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
J Debtor 1 only a Contingent
C] Debtor 2 only a Unliquidated
WW pebtor 4 and Debtor 2 only a Disputed
(1) At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi check if this claim is for a. community C1 student loans
debt QO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno CI Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify NOTICE ONLY
4.2
7 Fastenal Last 4 digits of account number $19.53
Nonpriority Creditor's Name
PO Box 1286 When was the debt incurred?
Winona, MN 55987-1286
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C] Debtor 1 only a Contingent
C] Debtor 2 only a Unliquidated
Debtor 1 and Debtor 2 only a Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is fora community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Bi No CJ Debts to pension or profit-sharing plans, and other similar debts
(Yes Mi other. Specify NOTICE ONLY
4.2 . .
8 First Corporate Solutions Inc. Last 4 digits of account number $245,258.38

 

 

Nonpriority Creditor's Name

clo

Westwood Capital Funding
914 S Street

Sacramento, CA 95811
Number Street City State Zip Code

Who incurred the debt? Check one.

CJ Debtor 1 only

C) Debtor 2 only

ME bebtor 1 and Debtor 2 only

C1 At least one of the debtors and another

Wl Check if this claim is for a community
debt
1s the claim subject to offset?

BNno

C] ves

10/25/19

When was the debt incurred?

 

As of the date you file, the claim is: Check ail that apply

EH Contingent

WB Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student toans

Cl Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

Personal guarantee of corporate debt,
I other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 10 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2 . :
9 Forward Financing Last 4 digits of account number $58,403.40
Nonpriority Creditor's Name
100 Summer Street Suite 175 When was the debt incurred? 1/15/2020
Boston, MA 02110
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only Wi contingent
C1 Debtor 2 only a Unliquidated
Wl debtor 1 and Debtor 2 only i | Disputed
[] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is for a community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
(ves Wi other. Specify NOTICE ONLY
4.3
0 Graber Last 4 digits of account number $536.86
Nonpriority Creditor's Name
PO BOX 945792 When was the debt incurred?
Atlanta, GA 30394-5792
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O] Debtor 1 only a Contingent
C1 Debtor 2 only MH Uniiquidated
MM Debtor 1 and Debtor 2 only WF pisputed
(At least one of the debtors and another Type of NONPRIORITY unsecured claim:
W@ check if this claim is for a. community [1 student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CJ Debts to pension or profit-sharing plans, and other similar debts
Cj Yes a Other. Specify NOTICE ONLY
4.3 .
1 Hertiage Bank Last 4 digits of account number $686.39

 

 

Nonpriority Creditor's Name
14807 Highway 99
Lynnwood, WA 98087

 

Number Street City State Zip Code
Who incurred the debt? Check one.

I Debtor 4 only

C1 Debtor 2 only

Ml Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

MM check if this claim is for a community
debt
Is the claim subject to offset?

HNno
Cl Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

WM Uniiquidated

Bf Disputed

Type of NONPRIORITY unsecured claim:
CJ student loans

CQ Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C debts to pension or profit-sharing plans, and other similar debts

a Other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 11 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3 or
2 Hunter Douglas Fabrication Last 4 digits of account number $11,924.70
Nonpriority Creditor's Name
One Hunter Douglas Drive When was the debt incurred?
Cumberland, MD 21502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
0) Debtor 1 only a Contingent
C) Debior 2 only a Unliquidated
HF debtor 4 and Debtor 2 only i | Disputed
(At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
M@ check if this claim is for a. community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino C1 pebis to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
CD Yes Wi other. Specify NOTICE ONLY
4.3 : , .
3 Hunter Douglas Fabrication Last 4 digits of account number $17,610.42
Nonpriority Creditor's Name
One Hunter Douglas Drive When was the debt incurred?
Cumberland, MD 21502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only a Contingent
C) debtor 2 only a Unliquidated
Mi Debtor 1 and Debtor 2 only a Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is for a. community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno C1 Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
Ll Yes Mi other. Specify NOTICE ONLY
4.3
4 InPro Last 4 digits of account number $786.28
Nonpriority Creditor's Name
PO Box 720 When was the debt incurred?
Bellevue, WA

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C) debtor 1 only

CD Debtor 2 only

W@ Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

WM check if this claim is for a. community
debt
is the claim subject to offset?

Eno
CI Yes

As of the date you file, the claim is: Check all that apply

a Contingent

Wi Untiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
(3 student loans

Cl Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

OC debts to pension or profit-sharing plans, and other similar debts

WI other. Specity NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 12 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43
5 Key Bank Last 4 digits of accountnumber 7006 $325,616.96
Nonpriority Creditor's Name
4910 Tiedeman Rd When was the debt incurred?
Cleveland, OH 44144
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 debtor 1 only a Contingent
CO Debtor 2 only | | Unliquidated
I Debtor 1 and Debtor 2 only i disputed
[J At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is for a community C1 student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BiNo C) pebts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
C1 Yes @ other. Specify NOTICE ONLY
4.3
6 Key Bank Last 4 digits of account number 7006 $350,000.00
Nonpriority Creditor's Name
4910 Tiedeman Rd When was the debt incurred?
Cleveland, OH 44144
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
C Debtor 4 only a Contingent
C pDebtor 2 only Eg Unliquidated
WE pebtor 1 and Debtor 2 only Y | Disputed
() At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is fora community C) student foans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo [J] Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
CO ves WM other. Specify NOTICE ONLY
4.3
7 Les Schwab Last 4 digits of account number 6912 $1,793.09
Nonpriority Creditor's Name
PO Box 3518 When was the debt incurred?

Seattle, WA 98124-5181

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1) debtor 1 only

C) Debtor 2 only

@ Debtor 1 and Debtor 2 only

(J Atteast one of the debtors and another

MM Check if this claim is for a. community
debt
Is the claim subject to offset?

Mino
Tl ves

 

As of the date you file, the claim is: Check all that apply

a Contingent

i unliquidated

@ disputed

Type of NONPRIORITY unsecured claim:
C] student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

x Other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 13 of 26
Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.3
8 Levolor Last 4 digits of account number $1,948.28
Nonpriority Creditor's Name
PO Box 848630 When was the debt incurred?
Dallas, TX 75284-8630
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1] Debtor 1 only a Contingent
C1 Debtor 2 only WF Uniiquidated
MM Debtor 4 and Debtor 2 only a Disputed
(At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is for a. community C1 Student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C] Debts to pension or profit-sharing plans, and other similar debts
C] yes Mt other. Specify NOTICE ONLY
43 :
9 Liberty Mutual Last 4 digits of account number 6502 $13,183.36
Nonpriority Creditor's Name
PO Box 91013 When was the debt incurred?
Chicago, IL 60680-1171
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only a Contingent
LJ Debtor 2 only a Unliquidated
Wl Debtor 4 and Debtor 2 only i | Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Bio C1 Debts to pension or profit-sharing plans, and other similar debts
oO Yes |_| Other. Specify NOTICE ONLY
4.4 .
0 Liberty Mutual Last 4 digits of account number 6470 $1,592.52

 

 

Nonpriority Creditor's Name
PO Box 91013

Chicago, IL 60680-1171
Number Street City State Zip Code

Who incurred the debt? Check one.

C1] debtor 1 only

CO pebtor 2 only

WB bebtor 1 and Debtor 2 only

CO At jeast one of the debtors and another

Ml check if this claim is for a community
debt
Is the claim subject to offset?

BNo
1D Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

Ml Uniiquidated

a Disputed

Type of NONPRIORITY unsecured ciaim:
C1 student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 14 of 26
Best Case Bankruptcy
Debtor1 Harland Samuei Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 :
4 Liberty Mutual Last 4 digits of account number 6470 $2,964.20
Nonpriority Creditor's Name
PO Box 91013 When was the debt incurred?
Chicago, IL 60680-1171
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 1 only a Contingent
C) Debtor 2 only BB Uniiquidated
WM Debtor 4 and Debtor 2 only || Disputed
(at least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is for a. community C1 student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 debts to pension or profit-sharing plans, and other similar debts
C1 Yes MW other. Specity NOTICE ONLY
4.4 age .
2 Limitied Productions Last 4 digits of account number $4,556.72
Nonpriority Creditor's Name
13404 SE 32nd St. When was the debt incurred?
Bellevue, WA 98005
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O1 pebtor 1 only a Contingent
Oi Debtor 2 only | | Unliquidated
Debtor 1 and Debtor 2 only Wl disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is for a community [J student loans
debt Cl Obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BiNo 0 Debts to pension or profit-sharing plans, and other similar debts
C] Yes MI other. Specify NOTICE ONLY
44 .
3 Lutron Electronics Last 4 digits of account number $13,302.02

 

 

Nonpriority Creditor's Name
PO Box 643782

Pittsburgh, PA 15264-3782
Number Street City State Zip Code

Who incurred the debt? Check one.
Debtor 1 only

1 Debtor 2 only

IB bebtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Wl check if this claim is for a community
debt
Is the claim subject to offset?

BNo

Cl Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

 Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

oO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO Debts to pension or profit-sharing plans, and other similar debts

Personal guarantee of corporate debt,
@ other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 15 of 26
Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 .
4 Madden Industrial Craftsmen Last 4 digits of account number $29,154.37
Nonpriority Creditor's Name
c/o Curtis A. Welch When was the debt incurred?
1000 SW Broadway Suite 1400
Portland, OR 97205-3089
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only a Contingent
C pebtor 2 only Bi Unliquidated
Mi debtor 1 and Debtor 2 only a Disputed
J At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
Wl Check if this claim is fora community C1) student foans
debt a] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino 0 bebis to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
C yes M other. Specify NOTICE ONLY
4.4
5 Maharam Last 4 digits of account number $5,000.00
Nonpriority Creditor's Name
74 Horse Block Road When was the debt incurred?
Yaphank, NY 11980
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 debtor 1 only a Contingent
C1 Debtor 2 only HF Uniiquidated
I pebtor 1 and Debtor 2 only WF disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
MB check if this claim is for a community C1 student loans
debt [J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM No C1 Debts to pension or profit-sharing plans, and other similar debts
oO Yes a Other. Specify NOTICE ONLY
4.4
6 Mecho Shade Systems Last 4 digits of account number $212,352.06

 

 

Nonpriority Creditor's Name
PO Box 945792
Atlanta, GA 30394-5792

 

Number Street City State Zip Code
Who incurred the debt? Check one.

CO pebtor 1 only

C) debtor 2 only

WH debtor 1 and Debtor 2 only

(1 At feast one of the debtors and another

Wl check if this claim is fora community
debt
Is the claim subject to offset?

HE Nno

O ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

a Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
Ci student loans

Cc Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D Debts to pension or profit-sharing plans, and other similar debts

Personal guarantee of corporate debt,
MI other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 16 of 26
Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor 2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4
7 NWSID Seattle Last 4 digits of account number $285.00
Nonpriority Creditor's Name
5701 6th Ave. S. Suite 214 When was the debt incurred?
Seattle, WA 98108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only a Contingent
C7 Debtor 2 only WF Unliquidated
MM Debtor 1 and Debtor 2 only i Disputed
[1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C1 student loans
debt Qj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1 debts to pension or profit-sharing plans, and other similar debts
C) Yes Mi other. Specity NOTICE ONLY
4.4 sg:
8 Pacific Lamp Supply Last 4 digits of account number $201.60
Nonpriority Creditor's Name
5935 4th Ave. South When was the debt incurred?
Seattle, WA 98108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 4 only a Contingent
C1 Debtor 2 only | Unliquidated
MB bebtor 1 and Debtor 2 only | Disputed
(At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is for a community [J student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
No CQ Debts to pension or profit-sharing plans, and other similar debts
CF Yes Mother. specify NOTICE ONLY
4.4 fo . .
9 Pacific Office Automation Last 4 digits of account number 2260 $224.44

 

 

Nonpriority Creditor's Name
PO Box 51043
Los Angeles, CA 90051-5343

 

Number Street City State Zip Code
Who incurred the debt? Check one.

O] Debtor 1 only

D1 Debtor 2 only

WM debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

WH check if this claim is fora community
debt
Is the claim subject to offset?

No
C) Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

z Contingent

Mi Uniiquidated

gi Disputed

Type of NONPRIORITY unsecured claim:
C) student loans

Oo Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

M@ other. Specity NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 17 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 woe . .
0 Pacific Office Automation Last 4 digits of account number 0884 $19,458.69
Nonpriority Creditor's Name
14747 N.W. Greenbrier Pkwy When was the debt incurred?
Beaverton, OR 97006
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Q Debtor 4 only a Contingent
C] pebtor 2 only E Unliquidated
@ Debtor 1 and Debtor 2 only || Disputed
[J At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl Check if this claim is fora community C1) student loans
debt C Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino 0 Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
Cl Yes @ other. specify NOTICE ONLY
4.5 a . .
4 Pacific Office Automation Last 4 digits of account number 0884 $323.87
Nonpriority Creditor's Name
14747 N.W. Greenbrier Pkwy When was the debt incurred?
Beaverton, OR 97006
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CD) Debtor 1 only a Contingent
C] Debtor 2 only HF untiquidated
MM Debtor 1 and Debtor 2 only | | Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
M§ Check if this claim is for a community [1 student loans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C] Debts to pension or profit-sharing plans, and other similar debts
C] yes @ other. Specify NOTICE ONLY
4.5 ope .
9 Pacific Pro Testing Last 4 digits of account number $729.09

 

 

Nonpriority Creditor's Name
34909 164th Ave S.E.
Auburn, WA 98092

 

Number Street City State Zip Code
Who incurred the debt? Check one.

CJ Debtor 1 only

C Debtor 2 only

BB pebtor 1 and Debtor 2 only

(J) At least one of the debtors and another

Wi Check if this claim is for a community
debt
is the claim subject to offset?

Mi No
DO ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent

a Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

CO Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

Mi other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 18 of 26

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45
3 PayPal Inc. Last 4 digits of account number $100,000.00
Nonpriority Creditor's Name
2211 North First Street When was the debt incurred? 12/17/19
clo Corporate Legal Department
San Jose, CA 95131
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C] Debtor 4 only a Contingent
(J Debtor 2 only | Unliquidated
ME Debtor 1 and Debtor 2 only | Disputed
(] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
MM check if this claim is fora community C1 Student toans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNno C1 Debts to pension or profit-sharing plans, and other similar debts
Personal guarantee of corporate debt,
CO ves @ other. Specify NOTICE ONLY
45 .
4 Pine Forest Property Last 4 digits of account number $25,039.52
Nonpriority Creditor's Name
11980 NE 24th St. Suite 200 When was the debt incurred?
Bellevue, WA 98005
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O] Debtor 1 only a Contingent
J Debtor 2 only a Unliquidated
WB Debtor 1 and Debtor 2 only @ pisputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Ml Check if this claim is for a community CI student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HNo O Debts to pension or profit-sharing plans, and other similar debts
O Yes | Other. Specify NOTICE ONLY
4.5
5 Polar Shades Last 4 digits of account number $5,042.12

 

 

Nonpriority Creditor's Name
5520 Stephanies St.
Las Vegas, NV 89122

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 Debtor 4 only

CO Debtor 2 only

Mf bebtor 1 and Debtor 2 only

C1 At teast one of the debtors and another

Wl check if this claim is for a. community
debt
Is the claim subject to offset?

Mino
C] Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

HB Uniiquidated

a Disputed

Type of NONPRIORITY unsecured claim:
(2) student loans

CQ Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 19 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

45

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

6 Powder Vision Inc. Last 4 digits of account number $975.00
Nonpriority Creditor's Name
PO Box 947 When was the debt incurred?
Preston, WA 98050-0947
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 4 only a Contingent
C) Debtor 2 only WH Untiquidated
Wl Debtor 1 and Debtor 2 only | Disputed
[J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WM Check if this claim is fora community C1 Student loans
debt a Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Hino OD Debts to pension or profit-sharing plans, and other similar debts
C] yes Mother. Specify NOTICE ONLY

4.5 : :

7 Republic Parking Last 4 digits of account number $10.00
Nonpriority Creditor's Name
PO Box 21646 When was the debt incurred?
Seattle, WA 98111-3646
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only a Contingent
CJ Debtor 2 only 8 Untiquidated
Wl debtor 1 and Debtor 2 only Y | Disputed
C1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is fora community C1 Student loans
debt C] Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno C1 Debts to pension or profit-sharing plans, and other similar debts
QO Yes | Other, Specify NOTICE ONLY

4.5

8 Rowley Last 4 digits of account number $1,749.87
Nonpriority Creditor's Name
PO Box6010 When was the debt incurred?
Gastonia, NC 28056
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 1 only a Contingent
CO Debtor 2 only BF Uniiquidated
ME debtor 1 and Debtor 2 only gz Disputed
(J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is fora community C1 student loans
debt | Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno CZ Debts to pension or profit-sharing plans, and other similar debts
0 Yes a Other. Specify NOTICE ONLY

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 20 of 26

Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

4.5

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9 Shop Your Way Mastercard Last 4 digits of account number 3329 $6,955.00
Nonpriority Creditor's Name
PO Box 6276 When was the debt incurred? 4/01/2019
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O
q Debtor 1 only CO Contingent
Debtor 2 only O unliquidated
Mi Debtor 1 and Debtor 2 only oO Disputed
[1 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is for a_ community C) student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno O Debts to pension or profit-sharing plans, and other similar debts
CO] Yes WH other. Specify
4.6
0 Shop Your Way Mastercard Last 4 digits of account number 1869 $4,200.00
Nonpriority Creditors Name
PO Box 6276 When was the debt incurred? 4/01/2019
Sioux Falls, SD 57117
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
5 Debtor 1 only QO Contingent
Debtor 2 only OC unliquidated
WF Debtor 1 and Debtor 2 only oO Disputed
At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is for a community C student toans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C] Debts to pension or profit-sharing plans, and other similar debts
CQ) ves Mi other. Specify
4.6 .
4 SKYCO Shading Systems Last 4 digits of account number $64,931.48

 

 

Nonpriority Creditor's Name
3411 W. Fordham Ave.
Santa Ana, CA 92704-4422

 

Number Street City State Zip Code
Who incurred the debt? Check one.

CO pebtor 1 only

C) debtor 2 only

Wi bebtor 1 and Debtor 2 only

[1 At least one of the debtors and another

Ml check if this claim is for a community
debt
Is the claim subject to offset?

BNo
O yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

BF Unliquidated

m Disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

| Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CJ Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 21 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

4.6

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 Slate Advance LLC Last 4 digits of account number $55,146.75
Nonpriority Creditor's Name
clo Gene W. Rosen, Esq. When was the debt incurred?
200 Garden City Plaze .
Suite 405
Garden City, NY 11530
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CJ Debtor 4 only a Contingent
C] debtor 2 only | Unliquidated
WB bebtor 1 and Debtor 2 only | | Disputed
[J At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi check if this claim is for a community CI Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Bno CO debts to pension or profit-sharing plans, and other similar debts
CQ Yes a Other. Specify NOTICE ONLY
4.6
3 Somfy Systems Last 4 digits of account number $8,717.21
Nonpriority Creditor's Name
121 Herrod Boulevard When was the debt incurred?
Dayton, NJ 08810
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
O Debtor 1 only a Contingent
CZ debtor 2 only a Unliquidated
MI Debtor 1 and Debtor 2 only Ml Disputed
(2 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
WM Check if this claim is for a. community C1 Student loans
debt a Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bi no (2 Debts to pension or profit-sharing plans, and other similar debts
mj Yes a Other. Specify NOTICE ONLY
4.6 . . :
4 Spring Window Fashions Last 4 digits of account number 8364 $536.86

 

 

Nonpriority Creditor's Name
PO Box 945792
Atlanta, GA 30394-5792

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C1 Debtor 1 only

C] Debtor 2 only

Wi debtor 1 and Debtor 2 only

[1 At least one of the debtors and another

WM Check if this claim is for a. community
debt
Is the claim subject to offset?

MW no
C1 Yes

When was the debt incurred?

 

As of the date you fite, the claim is: Check all that apply

a Contingent

a Unliquidated

Mi pisputed

Type of NONPRIORITY unsecured claim:
( student loans

C1 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C] Debts to pension or profit-sharing plans, and other similar debts

Mt other. Specity NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 22 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46 . . .
5 Springs Window Fashions Last 4 digits of account number 6687 $22,038.57
Nonpriority Creditor's Name
PO Box 945792 When was the debt incurred?
Atlanta, GA 30394-5792
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C1 Debtor 1 only a Contingent
© Debtor 2 only a Unliquidated
Mf Debtor 1 and Debtor 2 only | Disputed
[1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Wf check if this claim is fora community C1 student loans
debt Q Obligations arising out of a separation agreement or divorce that you did not
\s the claim subject to offset? report as priority claims
Hino CI pebts to pension or profit-sharing plans, and other similar debts
4.6
6 Star Rentals Last 4 digits of account number $165.60
Nonpriority Creditor's Name
PO Box 3875 When was the debt incurred?
Seattle, WA 98124-3875
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
CO Debtor 4 only a Contingent
C1 Debtor 2 only MM Unliquidated
MM Debtor 1 and Debtor 2 only |] Disputed
DZ Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
Wl check if this claim is for a community C1 student loans
debt Oj Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo C Debts to pension or profit-sharing plans, and other similar debts
O Yes |_| Other. Specify NOTICE ONLY
46
7 Tacoma Screw Products Last 4 digits of account number $211.01

 

 

Nonpriority Creditor's Name
PO Box 35165
Seattle, WA 98124-5165

 

Number Street City State Zip Code
Who incurred the debt? Check one.

CI Debtor 1 only

C] Debtor 2 only

MF Debtor 1 and Debtor 2 only

C2) At least one of the debtors and another

MM check if this claim is for a community
debt
Is the claim subject to offset?

a No
CD ves

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

= Contingent

a Unliquidated

a Disputed

Type of NONPRIORITY unsecured claim:
© student joans

CQ Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CO debts to pension or profit-sharing plans, and other similar debts

WW other. Specify NOTICE ONLY

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 23 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor 2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
12414 235th PI NE
Redmond, WA 98053

 

Number Street City State Zip Code
Who incurred the debt? Check one.

DO debtor 4 only

CI) Debtor 2 only

Ml Debtor 1 and Debtor 2 only

At least one of the debtors and another

Check if this claim is for a community
debt
Is the claim subject to offset?

Bi No
C) Yes

4.6 : .
8 Tepco Premium Finance Last 4 digits of account number $234.04
Nonpriority Creditor's Name
PO Box 19127 When was the debt incurred?
Spokane, WA 99219
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. ,
C1 Debtor 1 only a Contingent
CO Debtor 2 only E Unliquidated
WH debtor 1 and Debtor 2 only i] Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Mi Check if this claim is for a community C] student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM No CI Debts to pension or profit-sharing plans, and other similar debts
C1 yes Mi other. Specity NOTICE ONLY
46 .
9 Terra Staffing Group Last 4 digits of account number $895.32
Nonpriority Creditor's Name
1000 SE Everett Mall Way #301 When was the debt incurred?
Everett, WA 98208-2814
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
{9 pebtor 1 only a Contingent
C] Debtor 2 only a Unliquidated
MM Debtor 1 and Debtor 2 only MI Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
B check if this claim is for a. community C1 student loans
debt O Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BNo CO debts to pension or profit-sharing plans, and other similar debts
C1 Yes WH other. Specity NOTICE ONLY
47
0 The Butler Last 4 digits of account number $3,375.00

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

m Contingent

a Unliquidated

@ disputed

Type of NONPRIORITY unsecured claim:
C1 student loans

C Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 24 of 26
Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Debtor2 Deborah May Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor's Name
PO Box 66-0108
Dallas, TX 75266-0108

 

Number Street City State Zip Code
Who incurred the debt? Check one.

C) Debtor 1 only

D1 Debtor 2 only

MI Debtor 1 and Debtor 2 only

CZ At least one of the debtors and another

@ check if this claim is fora community
debt
Is the claim subject to offset?

a No
C1 Yes

4.7 :
4 Thomas Swanson & Associates Last 4 digits of account number $57,755.00
Nonpriority Creditor's Name
14850 Lake Hills Blvd. Suite B When was the debt incurred?
Bellevue, WA 98007
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
[ debtor 1 only m Contingent
C] Debtor 2 only | | Unliquidated
WM Debtor 1 and Debtor 2 only wu Disputed
CJ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
I check if this claim is for a community CJ Student loans
debt QO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
NT OQ Debts to pension or profit-sharing plans, and other similar debts
C} ves @ other. Specify NOTICE ONLY
4.7 .
9 UPS Freight Last 4 digits of account number $30.63
Nonpriority Creditor's Name
28013 Network Place Chicago When was the debt incurred?
Chicago, IL_ 60673-1280
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
C pebtor 4 only = Contingent
C1) Debtor 2 only a Unliquidated
MI Debtor 4 and Debtor 2 only || Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
i check if this claim is for a community C] student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mo D Debts to pension or profit-sharing plans, and other similar debts
C Yes Ml other. Specify NOTICE ONLY
47 .
3 Verizon Last 4 digits of account number $1,845.28

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

= Contingent

WB Uniiquidated

EH pisputed

Type of NONPRIORITY unsecured claim:
© student loans

| Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

 

 

Official Form 106 E/F
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Schedule E/F: Creditors Who Have Unsecured Claims

Page 25 of 26
Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor 2 Deborah May Markham

Case number (if known)

 

 

. Wex Bank

Nonpriority Creditor's Name
PO Box 6293

Carol Stream, IL 60197-6293
Number Street City State Zip Code

Who incurred the debt? Check one.
[J Debtor 4 only
CJ Debtor 2 only

 

 

 

 

MI debtor 1 and Debtor 2 only
D1 Atleast one of the debtors and another

M Check if this claim is for a. community
debt
Is the claim subject to offset?

a No
0 yes

 

Last 4 digits of account number $2,430.85

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply

a Contingent

a Unliquidated

i disputed

Type of NONPRIORITY unsecured claim:
[ student loans

C Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

CQ debts to pension or profit-sharing plans, and other similar debts

Ml other. Specify NOTICE ONLY

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Simitarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
American Arbitration Assoc. Line 4.29 of (Check one): Cl part 1: Creditors with Priority Unsecured Claims

200 State St #7
Boston, MA 02109

MM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each

type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 8b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6f. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0.00
you did not report as priority claims 8g. $ :
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
61. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
here. $ 2,342,414.23
6j. Total Nonpriority. Add tines 6f through 61. gj. $ 2,342,414.23
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 26 of 26

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham
{Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court forthe: | WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) O Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
FB No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Cl Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.1

Name

Number Street

City State ZIP Code
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identify your case:

Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

 

Debtor 2 Deborah May Markham
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © WESTERN DISTRICT OF WASHINGTON

 

 

Case number
(if known) 1 Check if this is an
amended filing

 

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

C1 No
Ml Yes

2. Within the last 8 years, have you lived ina community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

[1 No, Go to line 3.
Hl ves. Did your spouse, former spouse, or legal equivalent live with you at the time?

C] No
Hl Yes,

In which community state or territory did you live? -NONE. . Fillin the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent
Number, Street, City, State & Zip Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all schedules that apply:
3.1 Bret Miller C1 Schedule D, line
45030 SE 136th St, CI Schedule E/F, line
North Bend, WA 98045 C1] Schedule G

50% Owner of Markham & Associates LLC

 

 

3.2. Markham & Associates LLC C] Schedule D, line
1275 120TH AVE NE C1 Schedule E/F, line
Bellevue, WA 98005-2120 oO Schedule G
Official Form 106H Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Fill in this information to identi

Debtor 4 Harland Samuel Markham

 

Debtor 2 Deborah May Markham
(Spouse, if filing)

 

United States Bankruptcy Court forthe: WESTERN DISTRICT OF WASHINGTON

Case number Check if this is:
{If known) C An amended filing

A supplement showing postpetition chapter
13 income as of the following date:

 

 

 

Official Form 106] MM7DDIYYVY
Schedule I: Your Income 42/15

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

LYRE Describe Employment

1. Fillin your employment

 

 

 

information. Debtor 1 Debtor:2 or: non-filing spouse
If you have more than one job, CX Employed @ Employed
attach a separate page with Employment status
information about additional Not employed CI Not employed
employers. . . ,
ad Occupation Physical Therapist
Include part-time, seasonal, or
self-employed work. Employer's name Evergreen Health
Occupation may include student Employer's address 42034 NE 130th

or homemaker, if it applies. Kirkland, WA 98034

 

How long employed there? 12.5 years

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor.2.or
non-filing spouse

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 0.00 $ 8,557.96
3. Estimate and list monthly overtime pay. 3. +$ 0.00 «+ 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 0.00 $8,557.96

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1
Debtor 1
Debtor2 Deborah May Markham

10.

11.

12.

13.

Official Form 106]

5a.
5b.
5c.
5d,
5e.
5f.

5g.
5h.

8a.

8b.
8c.

8d,
8e,
8f.

8g.
8h.

Harland Samuel Markham

 

 

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Debtor 4 For.Debtor.2 or
non-filing spouse

Copy line 4 here 4, § 0.00 §$ 8,557.96
List all payroll deductions:

Tax, Medicare, and Social Security deductions Sa. $ 0.00 §$ 1,300.00

Mandatory contributions for retirement plans 5b.  $ 0.00 $ 338.50

Voluntary contributions for retirement plans 5c. §$ 0.00 $ 338.50

Required repayments of retirement fund loans 5d. $ 0.00 «6$ 624.00

Insurance Se. $ 0.00 $ §98.42

Domestic support obligations Sf. = §$ 0.00 $ 0.00

Union dues 5g. §$ 0.00 §$ 0.00

Other deductions. Specify: Sh.t $ 0.00 + $ 0.00
Add the payroll deductions. Add lines 5at+Sb+Sct+5d+5e+5f+5g+5h. 6. §$ 0.00 $ 3,199.42
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 0.00 $ 5,358.54
List all other income regularly received:

Net income from rental property and from operating a business,

profession, or farm

Attach a statement for each property and business showing gross

receipts, ordinary and necessary business expenses, and the total

monthly net income. 8a. §$ 0.00 $ 0.00

Interest and dividends 8b. §$ 0.00 ¢ 0.00

Family support payments that you, a non-filing spouse, or a dependent

regularly receive

include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement. 8c. §$ 0.00 $ 0.00

Unemployment compensation 8d. § 0.00 $ 0.00

Social Security 8e. $ 0.00 $ 0.00

Other government assistance that you regularly receive

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.

Specify: 8. § 0.00 $ 0.00

Pension or retirement income 8g. $ 0.00 $ 0.00

Other monthly income. Specify: 8h.+ $ 0.00 + $ 0.00
Add ail other income. Add lines 8a+8b+8c+8d+8er8f+8g+8h. 9. 1$ 0.00; |$ 0.00
Calculate monthly income. Add line 7 + line 9. 10. | $ 0.00 | +) $ 5,358.54 | =| $ 5,358.54

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

 

State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried

other friends or relatives.

Do not include any amounts alread

Specify:

Add the amount in the last column of line 10 to the amo
Write that amount on the Summa

partner, members of your household, your dependents, your roommates, and

y included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

 

applies

Do you expect an increase or decrease within the year after you file this form?

a
CQ

No.

unt in line 11. The result is the combined monthly income.
ry of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it

11. +$ 0.00

 

 

12.) $ 5,358.54

 

 

 

Combined
monthly income

 

Yes, Explain: [_

 

Schedule !: Your Income

page 2
Fill in this information to identify your case:

 

 

 

Debtor 1 Harland Samuel Markham Check if this is:

{] An amended filing
Debtor 2 Deborah May Markham [1 Asupplement showing postpetition chapter
(Spouse, if filing) 13 expenses as of the following date:
United States Bankruptcy Court for the: VWVESTERN DISTRICT OF WASHINGTON MM/DD/YYYY

 

Case number
(If known)

 

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household
1. Is this a joint case?
0 No. Go to line 2.
Yes. Does Debtor 2 live ina separate household?

BNo
Cl Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyou have dependents? I No

Do not list Debtor 1 and D1 Yes. _ Fill out this information for Dependent’s relationship to Dependent’s Does dependent

        
 

 

 

 

 

Debtor 2. each dependent.............. Debtor 1 or Debtor 2

Do not state the

dependents names. Cl Yes
CF No
Ol Yes
ONo
0 Yes
CI No
CO Yes

3. Do your expenses include MNo

expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.) Your expenses

 

4. The rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. 4. $ 2,246.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter's insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 250.00

4d. Homeowner's association or condominium dues 4d. $ 50.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 1,500.00

 

Official Form 106J Schedule J: Your Expenses page 1
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

6.

oN

11.
12.

13.
14.
15.

16,

17.

18.
19.

20.

21.
22,

23.

24,

 

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a. Electricity, heat, natural gas 6a. $ 300.00
6b. Water, sewer, garbage collection 6b. $ 250.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 300.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 800.00
Childcare and children’s education costs 8. §$ 0.00
Clothing, laundry, and dry cleaning 9. $ 250.00
Personal care products and services 10. $ 75.00
Medical and dental expenses 11. $ 400.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments, 12. $ 800.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0.00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 50.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 200.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20,
Specify: 16. $ 0.00
Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c, $ 0.00
17d. Other. Specify: 17d. $ 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule /, Your Income (Official Form 106}). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. $ 2,353.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 250.00
20e. Homeowner's association or condominium dues 20e. §$ 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses
22a, Add lines 4 through 21. 10,074.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2
22c. Add line 22a and 22b. The result is your monthly expenses. 10,074.00
Calculate your monthly net income.
23a, Copy line 12 (your combined monthly income) from Schedule I. 23a. $ 5,358.54
23b. Copy your monthly expenses from line 22c above. 23b. -$ 10,074.00
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. ” 230. |$ ~4,715.46

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

No.

 

 

 

 

Cl Yes. | Explain here:

Official Form 106J Schedule J: Your Expenses

page 2
    

raiaut oncat re Rene your rrta

Debtor 1 Harland Samuel Markham ee
foot Nante — ~“"—FividieHare  SSOSOS*~S~C~CSOC a Nrmig -
| Debtor 2 Deborah May Markham ee
juga f Bheyty hate fticdile: Masur Lat Nan |

Unided Slates Garkruptcy Court for the WESTERN DISTRICT OF \WASHINGTON

\

Case number

vues C} Cneck ties rs ar
| amendes ting

Official Form 106Dec

Declaration About an individual Debtor's Schedules 12115

 

if two married people are filing together, both are equally responsible for supplying correct information,
You rnust file this form whenever you file bankruptcy schedules or amended schedules, Making a false statement, concealing property, oF

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up te $250,000, or imprisonment for up to 20
years, or both 1B U.S GC. §§ 182, 1344, 1519, and 3571.

tae Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankrupley forms?
@ No

fO Yes Name of person Attach Bankeuntey Petion Proparey fice
a : - Dewaration, and Sianattie (OMijal Form 11)

Under penalty of pegury, | declare that | have readthe summary and schedules filed with this declaration and

  

 

tat ae fruc and corr t. oe / f
a fe /] . y / / - ’
& y 4 / 4. 1 / f 1 7
ih Hatdl yw Whar ai.—~ x Ulistrrafe- Sie, £77 ex A Met by 2
Harland Samuel Markham Deborah May Markham :

7 Siqnaiure of Debtor 2

; / - ) ,
ff a a, oO f
Date _! : l fe Z “ - . _ Date LE Uy ¢ f aC el

Signature of Deblor 1

Official Form 196D0ec Declaration Aboul an Individual Debtor's Schedules

Shifter ye Caryn: (SE BR age PL owediee arta Ie nett
Fill in this information to identify your case:

Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) ( Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4g

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

4. Whatis your current marital status?

HM Married
[J Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

BM oNo

Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

O No
M@ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1064).

Explain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from ail jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

O No
@ Yes. Fill in the details.

 

Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until il yages, commissions, $9,275.00 Ml Wages, commissions, $83,898.54
the date you filed for bankruptcy: bonuses, tips bonuses, tips
[J Operating a business (1 Operating a business
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1

Harland Samuel Markham
Debtor2 Deborah May Markham

Case number (if known)

 

For last calendar year:

(January 1 to December 31, 2019 )

Debtor 1

Sources of income
Check all that apply.

Hi Wages, commissions,
bonuses, tips

(J Operating a business

Gross income
(before deductions and
exclusions)

$92,800.00

 

Debtor 2

Sources of income
Check all that apply.

i Wages, commissions,
bonuses, tips

(3 Operating a business

Gross income
(before deductions
and exclusions)

$100,298.54

 

For the calendar year before that:
(January 1 to December 31, 2018 )

Wi wages, commissions,
bonuses, tips

[] Operating a business

$72,800.00

Wi Wages, commissions,
bonuses, tips

0 Operating a business

$91,728.00

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child support, Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

HM No

[] Yes. Fill in the details.

Debtor 1
Sources of income
Describe below.

Debtor 2
Sources of income
Describe below.

Gross income
(before deductions
and exclusions)

Gross income from
each source

(before deductions and
exclusions)

GEEEHE List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

BM No.

C) Yes.

Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
C1 No. Goto line 7.

Ml Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Cl No.
DC ves

Go to line 7.

List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

 

Creditor’s Name and Address Dates of payment Total amount Amount you Was this payment for ...
paid still owe
Costco Visa 8/31/2020 $10,600.00 $0.00 [1 Mortgage
PO Box 790046 O Car
St. Louise, SD 57177 Ml credit Card
C1 Loan Repayment
OO Suppliers or vendors
[ Other__
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham

Creditor's Name and Address Dates of payment

Capital One Mastercard
PO Box 30285
Salt Lake City, UT 84120

8/31/2020

Total amount
paid

$5,820.00

Case number (if known)

Amount you
still owe

$0.00

 

Was this payment for ...

C] Mortgage

Cl Car

Wf Credit Card

Co Loan Repayment

01 Suppiiers or vendors
C1 Other__

 

7. Within 1 year before you filed for bankruptcy, did you make a payment ona debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and

alimony.

M No
Yes. List all payments to an insider.

Insider's Name and Address Dates of payment

Total amount
paid

Amount you
still owe

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an

insider?
Include payments on debts guaranteed or cosigned by an insider.

M@ No
[] Yes. List all payments to an insider

Insider's Name and Address Dates of payment

Identify Legal Actions, Repossessions, and Foreclosures

Total amount
paid

Amount you
still owe

Reason for this payment
Include creditor's name

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody

modifications, and contract disputes.

[J No
M Yes, Fill in the details.
Case title Nature of the case

Case number
Madden Industrial Craftsmen vs.

Court or agency

Status of the case

 

 

 

Clark County Superior M@ Pending

Markham & Associates, LLC et al. Court C1 On appeal

20-00882-06 1200 Franklin St. O concluded
Vancouver, WA 98660

Advance Services Group LLC vs. SUPREME COURT OF THE Hi Pending

Markham & Associates, LLC et al. STATE OF NEW YORK C on appeal

§05752/2020 360 Adams Street C) Concluded
Brooklyn, NY 11201

Credibly of Arizona LLC vs. Maricopa County Superior M@ Pending

Markham & Associates LLC et al. Court Cl) On appeal

CV 2C20-008379 201 W. Jefferson Street O Concluded
Phoenix, AZ 85003

Forwarding Financing vs. Markham American Arbitration Mi Pending

& Associates, LLC et al. Association C On appeal

01-20-0014-8447 200 State St #7 C Concluded

Boston, MA 02109

 

Official Form 107

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Statement of Financial Affairs for individuals Filing for Bankruptcy

page 3

Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2 Deborah May Markham Case number (if known)

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

M No. Goto line 11.
Cl Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the

property
Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No
Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount

taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
[] Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M No
[1 Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M@ No
Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed

Charity's Name

Address (Number, Street, City, State and ZIP Code)

GEG List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

M@ No
C1 Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred loss lost

include the amount that insurance has paid. List pending
insurance claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

O No
Ml Yes. Fill in the details.
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham

 

 

Debtor2 Deborah May Markham Case number (if known)
Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Lasher Holzapfel Sperry & Ebberson Received three checks from Debtors 9/29/2020, $9,482.77
PLLC and one check from April A. Markham. 10/8/2020,
601 Union Street Ste.2600 10/14/2020

Seattle, WA 98101
April A. Markham

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

M No

{1 Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment

made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

C No
HM Yes. Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

 

Magic Toyota 2018 Mercedes-Benz Metris Traded the car in fora 3/19/2020
21300 Highway 99 Cargo credit of $14,000.00

Edmonds, WA 98026

None

Soundford Sold 2013 Subaru Outback A check made out to 8/25/2020
101 S.W. Grady Way to Soundford Harland S. Markham in

Renton, WA 98057 the amount $6,656.00

None

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

BH No
[] Yes. Fill in the details.
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

H No
Cl Yes. Fill in the details.
Name of Financial Institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer
transferred
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor1 Harland Samuel Markham
Debtor2. Deborah May Markham Case number (if known)

 

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

He No

Yes. Fill in the details.

Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?

State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 4 year before you filed for bankruptcy?

HM No
C Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

GEEEHl Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
for someone.

M No

C] Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
[mith Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Hl sEnvironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

M Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sites.

HM Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

M@ No

[J Yes. Fill in the details.

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it

ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

M@ No
C] Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1 Harland Samuel Markham
Deblor 2 Deborah May Markham _ Case number

26.

   

Lt

Zt

28.

(EES Sign Below

(have read the answers

Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders,

@ No

{C1 Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Nuniber Name case

Address (Number, Steet, City
State and ZIP Gove)

PRShES Give Netails About Your Business or Connections to Any Business

Within 4 years before you filed for bankruptcy, did you own a business of fave any of the following connections to any business?

(7) A sole proprietor or self-employed in a trade, profession, oF other activity, either full-time or part-time
@ A member of a limited hability company (LLC) or limited liability partnership (LLP)
Cl A partner in a partnership
CJ An officer, director, or managing execulive of a corporation
C2 An owner of at least 5% of the voting or equily securities of a corporation
(J No. None of the above applies, Go lo Part 12.

@ Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not inclide Social Security number or (TIN.
(Number, Strovt, Cy, Suite and ZIP Cade) Naine of accountant or bookkeeper
Dates business existed
Markham & Associates LLC Shading Concepts EIN: 46-25998
4275 120TH AVE NE

Bellevue, WA 98005-2124 From-fo  6/{/2010-2/14/2020

Within 2 years before you filed for bankruptcy, did you give a tinancial statement to anyone abou! your business? Include all financial
picy youg ¥ y

institutions, creditors, or other parties

@ No
C} Yes, Fill tn the details below.

Name Date Issued
Address
(Number, Street Cang, State and Zt Gotle)

with a bankruptcy case can result in fines up fo $250,000, or imprisanment for up to 20 years, of both.

18 U.S,C/§§ ie pee ane 3471. Y
- Aw ey Aneel Wl ft i— / jeg (24 At}

  

—- - {47 4° Lf é = fl Lo Batty fF f Che wht ard
Harland Samuel Markham Deborah May Markham
Signature of Debtor 1 Signature of Debtor ?
: yf, { /
f th f } f f
+ f { bo ri . pen ff i fo)
Date | f ' 4, * e. — Date LE ff Leb 2L
Did you attach additional pages to Your Statement ol Financial Affairs for Individuals Filing tor Bankruptcy (Official Form 107)?
No
C1 Yes
Did you pay or agree Lo pay Someone who ts nolan altlormney lo help you fillout bankruptey torms?
No
1 Yes Nanve of Person Attach the Bankruptcy Potivon Pie parer's Notee, Becharation amd Sighting (OMG Fown 119)
“haat Pave js Statement of Financial Affairs for Individuals Filing lor Banicuptey
fyyare ayy noo ee DP GARNET ager eat Hint base

on this Statement of Financial Alfairs and any atlachments, and | declare under penally of perjury thal the answers

are true and correct. | understand that making a false stalement, concealing property, or obtaining inuney or property by fraud in connection
Fill in this information to identify your case:
Debtor 1 Harland Samuel Markham
First Name Middle Name Last Name

Debtor 2 Deborah May Markham
{Spouse if, filing) First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: © WESTERN DISTRICT OF WASHINGTON

 

Case number
(if known) (1 Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42/15

If you are an individual filing under chapter 7, you must fill out this form if:
lf creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditors Chase Bank ( Surrender the property. MNo

name: OO Retain the property and redeem it.

_ Cl Retain the property and enter into a Ci Yes

Description of 2020 Toyota Camry 10,000 miles Reaffirmation Agreement.

property Ml Retain the property and [explain]:

securing debt: Make payments per contact

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your-unexpired personal property leases Will the lease be assumed?
Lessor's name: Cl No

Description of leased

Property: O Yes

Lessor's name: O No

Description of leased

Property: O Yes

Lessor's name:

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor} Harland Samuel Markham

Debtor 2 Deborah May Markham - Case number vrs: 7 oo
Description of leased (1 Mo
Property

[} ves
Lessors name {2 Ne
Descriptian of leased
Property LY ves
Lessors name CI) Ne
Description of leased
Property Cl ves
Lessors name O) Ne
Description of teased
Prapery (J Yes
Lessors name LJ Ne
Deseripucn of leased
Propeny O Yes

Sign Below

Under penalty of perjury, | declare that | have indi ajed my intention about any property of my estalu that secures a debt and any personal
Prepon thi) vis a) 6 Reval r lease.

 

x tf (equ MLM x isa? { peki  t etean he Ah ety
Bertand eae Markham Deboraly’ ‘May Markham 7
Signature of Debtor | Signature of Debtor <
antes / we, of fi
Date perplex ee =! Date So 6 So 6 -
Official Form 108 Statement of Intention for tndividuals Filig Uoder Chapter 7 page 2

Sollvare He pyouhis sa hue ser yteet age ky b= RX Ca sit ine Hite Gate Euotia
B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Western District of Washington
Harland Samuel Markham

Inre Deborah May Markham Case No.
Debtor(s) Chapter 7

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr, P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

 

For legal services, I have agreed to accept LHSE regular hourly rates $ 0.00
$ 393.50 **
Balance Due $ 0.00

 

2. $335.00 _ of the filing fee has been paid.

3. The source of the compensation paid to me was:

O Debtor Other (specify): From the Debtors and their daughter, April A. Markham

4, The source of compensation to be paid to me is:

BH Debtor O Other (specify):
3 I [ have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

O Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.  Inreturn for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. [Other provisions as needed]

*Previously LHSE was paid $8,730.00 and $393.50 advance deposit in connection with the preparation of the case
and in conjunction with creditor actions.

aoc.

**Any amounts by which the pre-filing deposit exceeds billing at LHSE regular hourly rates plus costs, must be
paid in accordance with LHSE billing agreement and monthly invoices.

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or aifrangemenjfof payment tg me for representation of the debtor(s) in
this bankruptcy proceeding. :

Dow ct wy

Date

 

 

 

 

DaniabD. Pharris 13617

Signature of Attorney

Lasher Holzapfel Sperry & Ebberson PLLC
601 Union Street Ste 2600

Seattle, WA 98101-4000

206-624-1230 Fax: 206-340-2563

Name of law firm

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
United States Bankruptey Court
Western District of Washington
Hariand Samuel Markham
Inte Deborah May Markham tase se
Debtor(ss Chapter 7

VERIFICATION OF CREDEFOR SEAT RIX

The above-nained Debtors hereby verily thar the athiched fist ob erediters is trig and correct to the best at thei know ledee

Dates Mell i wel Me te a

Harland Samuel Markham
Spent of Debtor

Date LL, (ay LAE ES Lb, Cty

(ene SG igt JE ¥
Dehoralf May Markham
Stenatape of Debtor
A All-Pro Blinds

14522 NE N. Woodinville Way
#103A

Woodinville, WA 98072

A Custom Shade
6520 212th St. SW #100
Kirkland, WA 98034

Advanced Service Group, LLC
c/o Steven Zakharyayev, Esq.
1430 Broadway Suite 402

New York, NY 10018

Ally Bank
PO Box 78234
Phoenix, AZ 85062-8234

American Arbitration Assoc.
200 State St #7
Boston, MA 02109

Atlas Supply
611 S Charlestown St.
Seattle, WA 98108

Automated Devices Company
2121 South 12th Street
Allentown, PA 18103

Avitus
PO Box 2506
Billings, MT 59103

Banner Bank
PO Box 117
Walla Walla, WA 99362

BBH Sheet Metal
1414 127th PL NE Suite 107
Bellevue, WA 98005

Beacon Roofing Supply
PO Box 101087
Pasadena, CA 91189-0005
Best Window Coverings
1713 SE 7th Ave.
Portland, OR 97214

Bluevine Capital Inc.

c/o Vcorp Services LLC
711 Capitol Way S Ste. 204
Olympia, WA 98501-1267

Brand Safway Services
1071 Andover Park East
Seattle, WA 98188

Bret Miller
45030 SE 136th St,
North Bend, WA 98045

Carnegie Fabrics
110 North Centre Ave.
Rockville Centre, NY 11570

Chase Bank
PO Box 182055
Columbus, OH 43212-0050

CHTD Compnay
PO Box 2576
Springfield, IL 62708

City of Bellevue
PO Box 90012
Bellevue, WA 98009-9012

City of Seattle
PO Box 34214
Seattle, WA 98124-4214

City of Seattle, WA
Revenue & Consumer Affairs
700 Sth Ave, Suite 4250

PO Box 34214

Seattle, WA 98124-4214
Clear Image Glass
1265 Front Street South
Issaquah, WA 98027

Club Cadet
PO Box 731
Mahwah, NJ 07430

Comcast
PO Box 60533
Atlanta, GA 30394-5792

Commodity Futures Trading
Commission

1155 21st St NW
Washington, DC 20581

Construction Specialties
c/o Joamme Nelson

3 Werner Way

Lebanon, NJ 08833

Credibly

c/o Blake T. Wilkie

4026 N. Miller Road Suite B200
Scottsdale, AZ 85251

Dell Business Center
PO Box 5275
Carol Stream, IL 60197-5275

Department of Renvenu
2101 4th Ave #1400
Seattle, WA 98121

Department of Revenue
2101 4th Ave #1400
Seattle, WA 98121

Department of Social & Health
Division of Child Support
P.O. Box 11520

Tacoma, WA 98411-5520
Dept of Labor & Industries
Collection

PO Box 44171

Olympia, WA 98504-4171

Draper Inc.
411 South Pearl Street
Spiceland, IN 47385

Draper Inc.
411 South Pearl Street
Spiceland, IN 47385

Dunn & Bradstreet
PO Box 91013
Los Angeles, CA 90074-2138

Employment Security Dept.
Treasury Unit

PO Box 9046

Olympia, WA 98507

Fabricut Inc.
PO Box 470490
Tulsa, OK 74147-0490

Fastenal
PO Box 1286
Winona, MN 55987-1286

First Corporate Solutions Inc.
c/o

Westwood Capital Funding
914 S Street

Sacramento, CA 95811

Forward Financing
100 Summer Street Suite 175
Boston, MA 02110

Graber
PO BOX 945792
Atlanta, GA 30394-5792
Hertiage Bank
14807 Highway 99
Lynnwood, WA 98087

Hunter Douglas Fabrication
One Hunter Douglas Drive
Cumberland, MD 21502

Hunter Douglas Fabrication
One Hunter Douglas Drive
Cumberland, MD 21502

InPro
PO Box 720
Bellevue, WA

Internal Revenue Service
Centralized Insolvency Unit
PO Box 7346

Philadelphia, PA 19101-7346

John Deere
One John Deere Place
Moline, IL 61265

Key Bank
4910 Tiedeman Rd
Cleveland, OH 44144

Key Bank
4910 Tiedeman Rd
Cleveland, OH 44144

King County Treasurer
500 4th Avenue, Rm 600
Seattle, WA 98104

Les Schwab
PO Box 3518
Seattle, WA 98124-5181

Levolor
PO Box 848630
Dallas, TX 75284-8630
Liberty Mutual
PO Box 91013
Chicago, IL 60680-1171

Liberty Mutual
PO Box 91013
Chicago, IL 60680-1171

Liberty Mutual
PO Box 91013
Chicago, IL 60680-1171

Limitied Productions
13404 SE 32nd St.
Bellevue, WA 98005

Lutron Electronics
PO Box 643782
Pittsburgh, PA 15264-3782

Madden Industrial Craftsmen
c/o Curtis A. Welch

1000 SW Broadway Suite 1400
Portland, OR 97205-3089

Maharam
74 Horse Block Road
Yaphank, NY 11980

Markham & Associates LLC
1275 120TH AVE NE
Bellevue, WA 98005-2120

Mecho Shade Systems
PO Box 945792
Atlanta, GA 30394-5792

NWSID Seattle
5701 6th Ave. S. Suite 214
Seattle, WA 98108

Office of the Attorney General
Bankruptcy & Collections Unit
800 Fifth Avenue Suite 2000
seattle, WA 98104
Pacific Lamp Supply
59935 4th Ave. South
seattle, WA 98108

Pacific Office Automation
PO Box 51043
Los Angeles, CA 90051-5343

Pacific Office Automation
14747 N.W. Greenbrier Pkwy
Beaverton, OR 97006

Pacific Office Automation
14747 N.W. Greenbrier Pkwy
Beaverton, OR 97006

Pacific Pro Testing
34909 164th Ave S.E.
Auburn, WA 98092

PayPal Inc.

2211 North First Street

c/o Corporate Legal Department
San Jose, CA 95131

Pine Forest Property
11980 NE 24th St. Suite 200
Bellevue, WA 98005

Polar Shades
5520 Stephanies St.
Las Vegas, NV 89122

Powder Vision Inc.
PO Box 947
Preston, WA 98050-0947

Republic Parking
PO Box 21646
Seattle, WA 98111-3646

Rowley
PO Box6010
Gastonia, NC 28056
Securities & Exchange
Commission

444 South Flower Street,
Suite 900

Los Angeles, CA 90071

Shop Your Way Mastercard
PO Box 6276
Sioux Falls, SD 57117

Shop Your Way Mastercard
PO Box 6276
Sioux Falls, SD 57117

SKYCO Shading Systems
3411 W. Fordham Ave.
Santa Ana, CA 92704-4422

Slate Advance LLC

c/o Gene W. Rosen, Esq.
200 Garden City Plaze
Suite 405

Garden City, NY 11530

Somfy Systems
121 Herrod Boulevard
Dayton, NJ 08810

Specialized Loan Serving
PO Box 60535
City of Industry, CA 91716-0535

Spring Window Fashions
PO Box 945792
Atlanta, GA 30394-5792

Springs Window Fashions
PO Box 945792
Atlanta, GA 30394-5792

Star Rentals
PO Box 3875
Seattle, WA 98124-3875
Synchrony Bank
PO Box 530912
Atlanta, GA 30353

Tacoma Screw Products
PO Box 35165
Seattle, WA 98124-5165

Tepco Premium Finance
PO Box 19127
Spokane, WA 99219

Terra Staffing Group
1000 SE Everett Mall Way #301
Everett, WA 98208-2814

The Butler
12414 235th Pl NE
Redmond, WA 98053

Thomas Swanson & Associates
14850 Lake Hills Blvd. Suite B
Bellevue, WA 98007

U.S. Treasury

Secretary of the Treasury
1500 Pennsylvania Ave NW
Washington, DC 20220

United States Attorney Office
Attn: Bankruptcy Assistant
700 Stewart St., Room 5220
Seattle, WA 98101

UPS Freight
28013 Network Place Chicago
Chicago, IL 60673-1280

US Dept of Education
Bankruptcy Litigation Support
50 Beale Street Suite 8629
San Francisco, CA 94105
Verizon
PO Box 66-0108
Dallas, TX 75266-0108

Wells Fargo
PO Box 51162
Los Angeles, CA 90051

Wex Bank
PO Box 6293
Carol Stream, IL 60197-6293
